Title: To James Madison from William Wirt, 10 July 1809
From: Wirt, William
To: Madison, James


Dear Sir
Richmond July 10. 1809
Alexander McRae lately and for several years a member of the privy council and lieutenant Governor of this state, and Majr. John Clarke, as highly distinguished for his mechanical genius, are about to proceed to various parts of Europe on private business of considerable magnitude: such as is highly honorable to themselves and will, if they shall be successful, reflect benefit and lustre on their native State. They are desirous of carrying such credentials of character as may ensure them a respectable reception abroad and have applied to me to request of you any letters which you may think it proper to furnish. I am authorized to state that their views relate solely to the introduction and establishment of manufactures in Virginia on an extensive scale and permanent footing; an object which I am sure you will see in the important light it deserves, but which, in order to give it success, it is necessary should not immediately become a subject of public conversation. Those gentlemen will sail directly, with all possible expedition to England and then to France; and have hopes that they may be useful to you in bearing any dispatches you may wish to send to our ministers or other public agents resident in those countries.
Of gentlemen so well known as Mr. McRae and Majr. Clarke, I can only say that rumour has never said any thing to their advantage which they have not deserved, and nothing to their disadvantage, so far as I am informed, which they have deserved. I have known them long and intimately and can vouch for their integrity and sterling worth. Of the talents of the gentlemen Fame has rendered it unnecessary for me to speak, and they are, moreover, if I mistake not, sir, personally known to you. With the highest respect and esteem, I am, Dear Sir, your most obedient servant.
Wm. Wirt
